In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth
                                No. 02-17-00365-CR

HOWARD LEWIS JONES A/K/A                  §    On Appeal from the 372nd District
HOWARD LEWIS PATTERSON,                        Court
Appellant                                 §
                                               of Tarrant County (1509581R)
                                          §
                                               February 21, 2019
V.                                        §
                                               Opinion by Chief Justice Sudderth
                                          §
THE STATE OF TEXAS                             (nfp)

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. The judgment is modified to delete the

portion of the judgment for count two that provides, “INJURY TO A ELDERLY

INDIVIDUAL – INTENTIONALLY AND KNOWINGLY CAUSE SERIOUS

BODILY INJURY THAT IN THE MANNER OF ITS USE OR INTENDED USE

WAS CAPABLE OF CAUSING DEATH OR SERIOUS BODILY INJURY” and

reform the judgment to provide in its place, “Aggravated Assault with a deadly

weapon.” We further delete the portion of the judgment for count two that provides,
“22.04(e) PC,” and reform the judgment to provide in its place, “22.02(a)(2).” It is

ordered that the judgment of the trial court is affirmed as modified.


                                       SECOND DISTRICT COURT OF APPEALS

                                       By __/s/ Bonnie Sudderth________________
                                          Chief Justice Bonnie Sudderth